Citation Nr: 0303840	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from December 1, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

In May 2002, during the course of this appeal, the RO issued 
a rating decision in which it increased the evaluation of the 
veteran's PTSD from 10 to 30 percent from its December 1, 
1994 effective date of service connection.

A hearing before a hearing officer was scheduled to take 
place at the RO in May 1999.  The veteran did not appear for 
the hearing, however, and in September 1999, notified the RO 
that he no longer desired a hearing on appeal.

In a VA Form 21-4138, Statement in Support of Claim, 
submitted to the RO in April 1998, the veteran asserted a 
claim of entitlement to a temporary total disability rating 
under regulations 38 C.F.R. §§ 4.29 and 4.30.  This claim has 
not been adjudicated by the RO, nor is it inextricably 
intertwined with the issues on appeal.  It is therefore 
referred to the RO for appropriate action.

Medical and lay evidence of record is to the effect that his 
PTSD has made the veteran incapable of working.  Once a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, an informal claim for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) is raised.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2002).  Such a 
claim for TDIU is present in this case.  However, in view of 
the decision reached by the Board on the issue now before it, 
the implied claim of entitlement to a TDIU rating is 
effectively rendered moot.  See VAOPGCPREC 6-99 (1999); 
Herlehy v. Principi, 15 Vet. App. 33 (2001).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The former criteria for rating PTSD are more favorable to 
the veteran.

3.  At all times since December 1, 1994, the veteran has been 
unable to obtain or retain employment on account of his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met from December 1, 1994.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), 38 C.F.R. §§ 3.159, 4.130, Diagnostic Codes 
9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have been 
satisfied in this case.

The notice required by the VCAA has been given.  Quartuccio.  
In the May 2002 rating decision, in which the disability 
evaluation was increased from 10 to 30 percent, the RO 
referred to the VCAA and stated that it would attempt to 
obtain any additional evidence pertinent to his claim that 
the veteran should identify.  Due notice of the May 2002 
rating decision was provided to the veteran and his 
representative.

The veteran and his representative have been advised of the 
type of evidence that could substantiate the claim for a 
greater evaluation of PTSD from December 1, 1994.  The May 
2002 rating decision provided such notice.  The statement of 
the case of February 1998 concerning the 10 percent 
evaluation assigned to the veteran's disability with the 
grant of service connection also described the type of 
evidence that would substantiate the claim that a higher 
evaluation should have been assigned.  Similar information 
was contained in the April and June 1998 and February and 
August 2000 supplemental statements of the case.

The veteran has identified certain private and VA medical 
records that are relevant to his claim.  The RO has secured 
the private medical records and the outstanding VA treatment 
records pertinent to the claim. 

In addition to securing documentary evidence, the RO provided 
the veteran with four VA examinations, those of May 1996, 
November 1997, August 1999, and May 2002 during which 
findings pertinent to his claim were developed.

The Board notes that the RO did not review in a letter or a 
decisional document the specific provisions of the VCAA or 
its implementing regulations.  However, the May 2002 rating 
decision cited the VCAA, thus putting the veteran and his 
representative on notice to make any arguments they chose 
about the relevance of this new law to the issue on appeal.  
They have not made such arguments.  In the Statement of 
Representative in Appeal[ed] Case submitted in October 2002, 
the veteran's representative did not assert that there was 
documentary evidence favorable to the claim that had not been 
associated with the claims file or a need to have another VA 
medical examination and requested that the appeal be 
presented to the Board. 

The record shows that VA has made the appropriate and legally 
required effort to develop the veteran's claim, including 
providing the notice and assistance called for by the VCAA.  
Thus, the veteran has not been prejudiced by the lack of 
explicit review of the specific requirements of the VCAA and 
their relevance to his claim.  Accordingly, the Board will 
decide his claim on the basis of the record now standing on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

ii.  Evaluation of PTSD

Principles of disability rating

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service connection.  
In such circumstances, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for the disability in 
concern on this appeal is December 1, 1994.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2002).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).


Background

By rating decision dated in May 1997, the veteran was granted 
service connection for combat-related PTSD effective from 
December 1, 1994 with a 10 percent evaluation.  By rating 
decision dated in May 2002, the RO increased the evaluation 
from the December 1, 1994 effective date to 30 percent.

Evidence pertaining to the severity of the veteran's PTSD 
from December 1, 1994 includes VA and private medical 
records, the statements of the veteran, and Social Security 
Administration records (including VA and private medical 
records and statements by the veteran). 

VA outpatient treatment records show that by December 1, 
1994, the veteran carried diagnoses of, and had been treated 
for, bipolar affective disorder, PTSD, and alcohol 
dependence.  Those records reveal that since before that 
date, the veteran was taking lithium for his bipolar 
affective disorder.

Social Security Administration records reflect that the 
agency has found the veteran to be permanently and totally 
disabled on account of psychiatric illness and has granted 
him Social Security disability benefits.  

In a questionnaire provided to the Social Security 
Administration in June 1995 to support a claim for disability 
benefits, the veteran indicated that he was depressed, angry, 
and incapable of concentrating, had many problems in trying 
to get along with his family, had contact with friends only 
once or twice a month, and found it impossible to work or to 
be around other people in a work setting.

In connection with his claim for service connection for PTSD, 
the veteran was given a VA mental disorders examination in 
May 1996.  He described the traumatic events he experienced 
while serving in Vietnam and asserted that he would have 
flashbacks to those events.  He said that after service, he 
drank, and abused alcohol, in order to deal with his war-
related trauma.  He reported that he had lost a job in 1985 
because of his drinking.  He revealed that he had abused 
drugs and alcohol continually, that he had been in several 
drug and alcohol treatment programs, that he was diagnosed 
with bipolar disorder, and that he was taking medication for 
bipolar disorder.  Describing his current symptoms, he 
revealed that he had flashbacks, memories, and bad dreams 
associated with his stressful experiences in Vietnam, was 
hyperexcitable (for example, when he would hear the sound of 
a helicopter), had lost interest in most activities, and felt 
detached from other people.  

The examiner evaluated the nature and severity of the 
veteran's symptoms.  The examiner noted that the veteran 
expressed anger, displayed "slightly pressured" and 
tangential speech but was able to return to his line of 
thought, maintained eye contact fairly well, was adequately 
groomed, appeared alert, oriented, and cooperative, and 
demonstrated fair insight and judgment.  The examiner 
delivered a diagnosis of bipolar affective disorder by 
history and "[p]ost-traumatic stress disorder as well as 
alcoholism."  

In a September 1996 decision, the Office of Hearings and 
Appeals of the Social Security Administration concluded that 
the veteran had been permanently and totally disabled, and 
thus unable to work, since June 15, 1985 on account of PTSD, 
general anxiety, dysthymic disorder, and alcohol abuse in 
remission.  It was reported on an Office of Hearings and 
Appeals Psychiatric Review Form included in the record of 
that decision that the veteran had experienced repeated 
episodes of deterioration or decompensation in work or work-
like settings causing him to withdraw from that situation or 
to experience exacerbations of his signs and symptoms.   In 
the September 1996 transmittal of the disability 
determination issued to implement the decision, PTSD was 
stated as the primary disability diagnosis and dysthymia as 
the secondary diagnosis.

A VA hospital report dated in May 1997 reveals that the 
veteran was hospitalized for a few days in May 1997 because 
of his bipolar disorder.  The report suggests that the 
admission was precipitated by domestic conflict and a call by 
the veteran's wife to the police and describes the veteran on 
admission as "very irritable, with poor impulse control, 
some pressured speech and flights of ideas as well as labile 
mood with symptoms of a mixed bipolar mood episode."  The 
report indicates that while hospitalized, the veteran was 
given a pass to have dinner with his wife and son the purpose 
of which was to attempt to resolve the domestic conflict and 
did not return.  Multiaxial assessment set forth in his 
discharge summary included an Axis I diagnosis of bipolar 
disorder and alcohol dependence - - PTSD was not cited.

The veteran was given a VA PTSD examination in November 1997.  
He told the examiner that he was separated from his wife.  
The examiner evaluated the nature and severity of the 
veteran's symptoms.  The examiner reported no defects in 
grooming, no disturbance of speech, and no deficiencies in 
memory or judgment.  The examiner found the veteran to be 
alert and oriented, without delusions, hallucinations, or 
homicidal or suicidal ideations.  On the scale of multiaxial 
assessment, the examiner delivered an Axis I diagnosis of 
post-traumatic stress disorder and an Axis V Global 
Assessment of Functioning Scale (GAF) score of 40.  The 
examiner commented that the GAF score of 40 "indicat[ed] 
fairly severe symptoms with some impairment of communication 
and extreme social withdrawal with occupational and social 
dysfunction."  Concerning the Axis I diagnosis, the examiner 
observed that "the [historical] diagnosis of bipolar 
affective disorder is not supported by the clinical history 
in view of the absence of severe mood swings.  He has no 
episodes of hyperactivity, excessive energy, or excessive 
spending typical of bipolar affective disorder.  He does have 
some features of depression and excessive drinking, but those 
features are not uncommon in post-traumatic stress 
disorder."  

Private hospital records dated in February and March 1998 
show that in February 1998, he was admitted to a private 
medical facility for a hospital stay that lasted 
approximately one month.  The reason for the admission stated 
in these records was acute alcohol withdrawal and severe mood 
swings related to his bipolar disorder.  

VA outpatient treatment records dated after February 1998 
document one occasion, in July 1999, when the veteran was 
treated for PTSD.  He was seen in the PTSD program in that 
instance.  

VA outpatient treatment records include the report of a 
psychological evaluation of the veteran that was prepared for 
treatment purposes in September 1999.  The health care 
provider observed in the report that "[o]verall, his 
symptoms reflect a chronic pattern of maladjustment marked by 
impulsive, self-defeating behavior; emotional lability; 
polysubstance abuse; work impairment; financial instability; 
unsafe living environments; volatile relationships with 
others; and frequent and premature terminations of 
treatment." The health care provider noted that his PTSD 
symptoms were likely to vary in severity with variations in 
his psychosocial stressors, physical health, and exposure to 
stimuli such as anniversaries of combat events.  On the scale 
of multiaxial assessment, the health care provider assigned 
the veteran Axis I diagnoses of bipolar disorder, mixed; 
alcohol abuse, current; cannabis abuse, current; and 
"[p]osttraumatic stress disorder, combat-related[,] chronic, 
mild."  The Axis IV diagnosis cited, among other 
difficulties, "[d]isruption of family due to divorce.  
Removal from home.  Social isolation.  Unemployment."  On 
Axis V, a GAF score of 35 was stated.  In a contemporaneous 
addendum to this evaluation, the health care provider stated 
that "[b]ipolar disorder, mixed, remains the primary 
diagnosis."

A VA PTSD examination was conducted in August 1999.  The 
veteran related that he was separated from his wife and 
living alone.  The examiner found that the veteran's current 
symptoms pointed to the presence of bipolar disorder (mild 
mood swings), alcohol-related problems (drinking to 
intoxication), and PTSD.  The examiner described the symptoms 
of the veteran indicative of PTSD as "flashbacks which 
reportedly are associated with nightmares and bad dreams of 
war which have apparently gotten worse since the conflict in 
Kosovo," hypervigilance, susceptibility to being startled, 
inability to tolerate crowds and loud noises, and inability 
to sleep well.  The examiner noted that the veteran expressed 
concern that his son, a soldier in the United States Army, 
would be sent to Kosovo.  

The examiner evaluated the nature and severity of the 
veteran's symptoms.  The examiner reported no defects in 
grooming, no disturbance of speech, and no deficiencies in 
memory.  The examiner noted that the veteran displayed poor 
judgment about drinking.  The examiner found the veteran to 
be alert and oriented, without delusions, hallucinations, or 
homicidal or suicidal ideations.  On the scale of multiaxial 
assessment, the examiner assigned the veteran an Axis I 
diagnosis of post-traumatic stress disorder (noting that it 
"appears worse lately since the Kosovo conflict with more 
flashbacks, poor sleep, more nightmares, and instrusive 
thoughts of war") and bipolar affective disorder 
"manifested by fairly mild mood swings" and an Axis V GAF 
score of 50.  The examiner noted that the GAF score was for 
PTSD only and indicated "major social and occupational 
impairment with fairly severe and persistent flashbacks."  
The examiner observed that "[i]ncapacity from post-traumatic 
stress disorder is moderately severe."  

In April 2000, the Social Security Administration reviewed 
and ultimately continued the September 1996 determination 
that the veteran was permanently and totally disabled on 
account of psychiatric disorders.  

Medical evidence obtained by the agency in connection with 
the review included the April 2000 report of a private 
psychiatrist, R.L. Pentecost, M.D.  Dr. Pentecost stated that 
the veteran's diagnoses were bipolar disorder, PTSD, and 
alcohol abuse as a response to his mental illness.  
Expressing his agreement with the assessment of the veteran 
made recently by a VA psychiatrist, Dr. Pentecost opined that 
the functioning of the veteran (even in the absence of 
substance abuse) "would remain impaired to the degree that 
he would be unable to maintain attention to task at 
competitive levels . . . [or] . . . adapt socially 
sufficiently for even low skill, low stress tasks."

In its April 2000 notice of the continuance of the veteran's 
disability status, the Social Security Administration stated 
the primary disability diagnosis as "affective (mood) 
disorder" and the secondary diagnosis as "substance 
dependence disorders (alcohol)."  

A VA PTSD examination was performed in May 2002.  The veteran 
related that he was separated from his wife and carried on no 
interpersonal relationships, no social life, and no 
recreational pursuits.  He said that he had been having 
flashbacks and nightmares concerning Vietnam.  He revealed 
that he had been having thoughts of suicide but had not 
attempted it.  The examiner evaluated the nature and severity 
of the veteran's symptoms.  The examiner reported disturbance 
of speech, deficiencies in memory, impaired reasoning.  The 
examiner suggested that the veteran's grooming was only 
marginal.  The examiner found the veteran to be alert and 
oriented, without delusions, hallucinations, or homicidal 
ideations.  The examiner noted that the veteran's recent 
psychiatric treatment was almost entirely for bipolar 
affective disorder and alcohol dependence rather than PTSD.  
The examiner noted that the veteran was taking lithium for 
his bipolar disorder.  On the scale of multiaxial assessment, 
the examiner assigned the veteran an Axis I diagnosis of 
post-traumatic stress disorder, bipolar affective disorder, 
and alcohol dependence, continuous and active.  With this 
diagnosis, the examiner noted that bipolar affective disorder 
and alcohol dependence, not PTSD, had been the object of the 
veteran's recent psychiatric treatment although PTSD remained 
a valid diagnosis because of the veteran's flashbacks, 
nightmares, and other symptoms of PTSD.  The examiner 
assigned Axis V GAF scores of 50 for PTSD alone, 45 for 
bipolar affective disorder alone, and 45 for alcohol 
dependence alone.  Of the GAF score of 50 for PTSD, the 
examiner stated that it signified "moderate symptoms with 
social withdrawal and persistence of flashbacks, nightmares, 
and memories of war."  Of the GAF score of 45 for bipolar 
disorder, the examiner stated that was based on "evidence of 
mood swings, suicidal ideation, and irritable mood."  Of the 
GAF score of 45 for alcohol dependence, the examiner stated 
that it signified "serious symptoms including falls and 
tremors serious enough to be seen in the emergency room." 

Rating

Although the May 2002 rating decision issued during the 
course of this appeal granted the veteran's claim in part by 
increasing the rating of PTSD from 10 to 30 percent, it did 
not terminate the appeal.  Absent any statement limiting his 
claim, a claimant is presumed to be seeking on appeal the 
maximum evaluation denominated by the rating schedule and 
other applicable law for the disability in concern.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, the Board will consider 
whether a rating of 30, 50, 70, or 100 percent is warranted 
for the veteran's PTSD.

The schedule for rating mental disorders was revised 
effective as of November 7, 1996.  See 61 Fed. Reg. 52,695-
702 (1996).  The veteran's claim for service connection for 
PTSD was filed before that date.  The Board notes that if in 
such an instance one set of rating criteria - - the former or 
the revised - - is more favorable to the claim than is the 
other, it must be applied, although revised rating provisions 
may not be applied to a disability as it existed before their 
effective date.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13. (1991); VAOPGCPREC 3-2000 (2000).  

The RO evaluated the veteran's PTSD under both the former and 
the current rating provisions.

Under the current rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with the general formula 
for evaluating mental disorders set out following Diagnostic 
Code 9440.  38 C.F.R. § 4.130 (2002).

A 10 percent evaluation is to be assigned when the mental 
disorder is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.

A 30 percent evaluation is warranted when the mental disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
grossly impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Under the former rating provisions, PTSD is rated under 
Diagnostic Code 9411 in accordance with formula for rating 
psychoneurotic disorders set out following that code.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The criteria for a 10 percent evaluation are:  Less than 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.

The criteria for a 30 percent evaluation are:  Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

The criteria for a 50 percent evaluation are:  Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The criteria for a 70 percent evaluation are:  Ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The criteria for a 100 percent evaluation are:  The attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

The term "considerable" in the standard for a 50 percent 
evaluation under the former rating provisions is to be 
construed as "rather large in extent or degree."  
VAOPGCPREC 9-93; see 38 U.S.C.A. § 7104(c) (West 1991) (Board 
bound by opinions of VA's general counsel).

The former rating provisions, by their terms, inquire whether 
industrial impairment attributable to the psychiatric 
disorder is total (where the veteran is "[d]emonstrably 
unable to obtain or retain employment"), "severe," 
"considerable," "definite," or "mild."  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (the 
Court), has held that each of the criteria for a specific 
rating under the former rating schedule represents an 
independent basis upon which that rating may be granted.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Thus, under the 
former rating provisions, a rating may be assigned on the 
basis of industrial impairment alone.  Id.  Concerning the 
current rating provisions, the Court has stated that "VA 
must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering."  Mauerhan v. Principi, 16 Vet. App. 436, 440-41 
(2002).  The Court noted that the symptomatology described in 
the current rating provisions in connection with particular 
evaluations "are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Id. at 442.  Thus, under the current 
rating provisions, a rating may be assigned on the basis of 
social and industrial impairment alone.

In addition, evaluations of psychiatric disabilities under VA 
regulations incorporate by reference the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.130 
(2002); cf. 38 C.F.R. § 4.125 (1996) (incorporating by 
reference the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-III)).  In 
DSM-IV, GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  GAF scores ranging from 
21 to 30 are indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas. GAF scores ranging from 11 to 
20 denote some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e. g., largely incoherent 
or mute).  GAF scores ranging from 1 to 10 indicate that a 
person is in persistent danger of severely hurting self or 
others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.

The Court has held that the GAF scores set out in DSM-IV 
represent a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242-44 (1995).  

His representative has argued that the veteran should be 
granted a 100 percent rating for his PTSD from the effective 
date of service connection, December 1, 1994 because that 
disability has rendered him unable to maintain effective 
social relationships or to carry on substantially gainful 
employment.

The medical and lay evidence of record establishes that since 
before that date, the veteran has not worked because he has 
been disabled by psychiatric illness, specifically, PTSD, 
bipolar affective disorder, and alcohol dependence.  If this 
evidence shows that his unemployability were attributable to 
his PTSD or supports reasonable doubt about whether this 
proposition is true or not, then under the former rating 
provisions, the veteran is entitled to a 100 percent rating 
for PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.3; see Johnson v. Brown, 7 Vet. App. at 97; 
Karnas.  On the other hand, the veteran has been given 
service connection only for PTSD.  His bipolar disorder and 
alcohol dependence, which, as was noted in the May 2002 VA 
examination report, have been the more prominent subjects of 
his recent treatment, are not service connected.  VA 
disability ratings may not make use of manifestations not 
resulting from service-connected disease or injury.  
38 C.F.R. § 4.14.  

The medical evidence, including GAF scores documented in the 
records of psychiatric examination and treatment of the 
veteran, suggest that his PTSD alone is productive of at 
least serious industrial - - and in addition, social - - 
impairment, and quite possibly greater.  The evaluation 
performed for treatment purposes in September 1999 resulted 
in the assignment of a GAF score of 35, in DSM-IV indicative 
of more than serious social and industrial impairment and 
associated with major disability, but this appraisal presumed 
that the veteran's primary psychiatric illness was not PTSD 
but bipolar affective disorder.  However, the VA examination 
of November 1997 attributed to the veteran a GAF score of 40, 
which is in the same range as 35, and at the same time found 
that the veteran presented no symptoms of bipolar disorder.  
Thus, the medical evidence creates at least reasonable doubt 
as to whether the GAF scores in the range of 31 to 40 that 
have been assigned to the veteran are attributed largely to 
his PTSD or largely to his bipolar disorder.  The VA 
examinations performed in August 1999 and May 2002 each 
resulted in the assignment of a GAF score of 50 - - in the 
range indicative of serious impairment of industrial and 
social functioning (or, as was reported in August 1999, 
"moderately severe") - - to the veteran.  The reports of 
these examinations each indicated that the GAF score was 
assigned for PTSD only.  In addition, the evaluation 
performed by Dr. Pentecost in April 2000 for the Social 
Security Administration suggests that on account of both his 
PTSD and his bipolar affective disorder, the veteran would be 
unable to function in the workplace.  

Thus, the medical evidence establishes unambiguously that 
PTSD alone is productive of at least serious impairment in 
industrial and social functioning in the veteran's case.  
When reasonable doubt is resolved in his favor, as is 
required by VA regulations, see 38 C.F.R. § 4.3, the medical 
evidence also shows that the veteran has suffered major 
industrial, and social, impairment on account of his PTSD.  
Together with the evidence that he has been unemployed, and 
has been considered by the Social Security Administration to 
be unemployable, since before December 1, 1994, this record 
supports the conclusion that on account of his PTSD, the 
veteran has been "[d]emonstrably unable to obtain or retain 
employment."  Under the former rating criteria, this finding 
supports the assignment of a 100 percent evaluation for PTSD.   
Evidence of severe social impairment, in particular, the 
showing that since at least November 1997, the veteran has 
been separated from his wife and living alone and his own 
testimony that he has carried on no other personal or social 
relationships, also supports that rating.

Accordingly, a 100 percent schedular rating for PTSD will be 
granted.


ORDER

A 100 percent schedular evaluation for PTSD is granted from 
December 1, 1994, subject to controlling regulations 
applicable to the payment of monetary benefits.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

